Citation Nr: 1449805	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-47 046	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for brain damage.

2.  Entitlement to service connection for skin growths, to include as due to herbicide exposure.

3.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.

4.  Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to February 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran also perfected an appeal as to the denial of service connection for a psychiatric impairment; however, the RO granted this claim in a February 2012 rating decision.  Thus, this issue is no longer in appellate status, and no further consideration is necessary.

The Veteran was scheduled for a hearing before the Board by videoconference from the RO in October 2014.  In light of his written submission requesting withdrawal of the appeal received by the RO that same day, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2014).

This appeal was processed using the Veterans Benefits Management System.  The Virtual VA electronic claims file does not contain additional documents pertinent to the matter addressed in this decision.


FINDING OF FACT

On October 22, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In this case, the Veteran withdrew this appeal in an October 2014 written submission.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


